United States Court of Appeals
                        For the First Circuit


No. 17-6001

                            UNITED STATES,

                              Appellee,

                                  v.

                          GARY LEE SAMPSON,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Leo T. Sorokin, U.S. District Judge]


                                Before

                     Lynch, Thompson, and Barron,
                           Circuit Judges.


     Judith H. Mizner, Assistant Federal Public Defender, Sara M.
Cohbra, and Madeline S. Cohen on brief for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, and
Rachel S. Rollins, United States Attorney, on brief for appellee.


                          February 22, 2022
            PER CURIAM.     Gary Lee Sampson was twice sentenced to

death by unanimous juries for committing two murders.              The first

sentence was initially upheld on appeal, United States v. Sampson,

486 F.3d 13, 18 (1st Cir. 2007), but after evidence was uncovered

that a juror lied during voir dire, the sentence was vacated,

Sampson v. United States, 724 F.3d 150, 156, 170 (1st Cir. 2013);

United States v. Sampson, 820 F. Supp. 2d 151, 197 (D. Mass. 2011).

Following retrial, a second jury again imposed a death sentence

for one of the murders.1       United States v. Sampson, No. 01-cr-

10384, 2017 WL 3495703, at *1, *3 (D. Mass. Aug. 15, 2017).

Sampson appealed from that sentence but did not contest the

underlying convictions or separate life sentence.                  While his

appeal was pending, Sampson died in prison on December 21, 2021.

The government and Sampson’s attorneys agree, correctly, that

Sampson’s   underlying    convictions     and    life   sentence   cannot   be

vacated.    They disagree as to the disposition of the appeal from

the death sentence.       We dismiss that appeal as moot and decline

to exercise our equitable discretion to vacate the death sentence.

            After Sampson’s attorneys informed us of his death, we

ordered briefing on "the effect of [Sampson's] death on this appeal

and on the underlying convictions."             The government argues that



     1    Because   the   jury   did  not   reach   a   unanimous
recommendation for the other murder, the district court sentenced
Sampson to life imprisonment for that offense.


                                  - 2 -
Sampson’s underlying conviction and separate life sentence may not

be vacated because they were not challenged on appeal.    It contends

that the case must be dismissed because it is moot and that we

should not exercise our discretion to vacate the death sentence.

Sampson’s attorneys agree that the convictions and life sentence

cannot be vacated.     They argue, in reliance on the doctrine of

abatement ab intio, see generally United States v. Estate of

Parsons, 367 F.3d 409 (5th Cir. 2004) (en banc), that the death

sentence should be vacated.

            We agree with both parties that the convictions and life

sentence cannot, as a matter of law, be vacated.    See United States

v. Brooks, 872 F.3d 78, 87-88 (2d Cir. 2017); United States v.

DeMichael, 461 F.3d 414, 415-17 (3d Cir. 2006).

            As to the death sentence, we agree with the government

that the appeal is moot because we cannot "give any 'effectual

relief' to the potentially prevailing party."      Horizon Bank & Tr.

Co. v. Massachusetts, 391 F.3d 48, 53 (1st Cir. 2004) (quoting

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12

(1992)).    Thus, we must dismiss the appeal as moot.     See id. at

55.   As Sampson's lawyers make no argument under United States v.

Munsingwear, Inc., 340 U.S. 36, 40–41 (1950), as to why we must

vacate the sentence in light of the appeal being moot, we decline

to do so.




                                - 3 -
          The appeal of the death sentence is dismissed as moot.

We decline to exercise our equitable discretion to vacate Sampson's

death sentence. His convictions, life sentence, and death sentence

are not vacated and remain intact.    So ordered.




                              - 4 -